59 F.3d 179NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Oluwole A. OTUDEKO, Plaintiff-Appellant,v.KANSAS DEPARTMENT OF SOCIAL AND REHABILITATION SERVICES,MICHAEL HINTON, Jim Fairchild, Robert C. Barnum,and James P. Trast, Defendants-Appellees.
No. 95-3007.
United States Court of Appeals, Tenth Circuit.
July 5, 1995.

Before SEYMOUR, Chief Judge, McKAY and HENRY, Circuit Judges.

ORDER AND JUDGMENT1
McKAY

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Mr. Otudeko, formerly employed by the Kansas Department of Social and Rehabilitation Services, was fired by that organization.  He then sued his one-time employers for employment discrimination and unlawful retaliation.  After a bench trial, the district court concluded that Mr. Otudeko, although stating a prima facie case in support of both claims, had nonetheless failed to carry the day.  Mr. Otudeko appeals.  We affirm for substantially the reasons given by the district court.


3
The district court found, as a matter of fact, that Mr. Otudeko had failed to incorporate into his work the improvements suggested by his supervisors;  had violated office policy by confronting his fellow employees at work so as to ask them out on dates;  had left his post unmanned on at least one occasion;  and had read confidential personnel files without permission.  The court further found the testimony of Mr. Otudeko--which is the only evidence in the record indicative of a pretext--to be "simply not ... believable."   Dist. Ct. Mem. and Order at 11.  The district court concluded that these facts, taken as a whole, established a sufficiently nondiscriminatory reason for Mr. Otudeko's dismissal and rebutted his claims of discrimination and retaliation.  We agree.  Mr. Otudeko vehemently contests the factual findings made by the district court as the trier of fact;  however, he points to nothing in the record that compels us to conclude that those findings were clearly erroneous.  The legal conclusions drawn by the district court follow easily from the factual determinations.


4
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470